
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.14


WASHINGTON MUTUAL, INC.

DEFERRED COMPENSATION PLAN FOR
DIRECTORS AND CERTAIN HIGHLY COMPENSATED EMPLOYEES

Initially Adopted February 17, 1987
Amended and Restated Effective April 17, 2001


        The Deferred Compensation Plan for Directors and Certain Highly
Compensated Employees was initially adopted by Washington Mutual Savings Bank on
February 17, 1987, was amended and restated effective January 1, 1988 and was
subsequently amended and restated effective January 1, 1993. Sponsorship of the
Plan was transferred to Washington Mutual, Inc. in 1994 in connection with the
corporate reorganization pursuant to which Washington Mutual Savings Bank was
merged into Washington Mutual Bank and became a subsidiary of Washington
Mutual, Inc. The Plan was amended and restated in its entirety by Washington
Mutual, Inc., generally effective February 1, 1997 and was subsequently amended
and restated effective January 1, 2000. Effective April 17, 2001, the Plan is
hereby amended and restated to provide certain additional investment and
deferral provisions with respect to the Participants and to effect certain other
changes:

1.    DEFINITIONS.

        1.1  "Account" means a separate bookkeeping account established for each
Participant on the books of the Company that employs the applicable Participant
for the purpose of recording amounts of Compensation deferred, Restricted Stock
Awards surrendered or Discretionary Company Contributions made by or on behalf
of such Participant, and income earned thereon, pursuant to the provisions of
the Plan.

        1.2  "Board" means the Board of Directors of WM, Inc.

        1.3  "Annual Bonus" has its usual and ordinary meaning. It is not
intended to include commissions or other similar variable compensation, and is
not intended to include bonuses for services for less than the full calendar
year.

        1.4  "Code" means the Internal Revenue Code of 1986, as it may be
amended or replaced from time to time.

        1.5  "Company" means WM, Inc., or any direct or indirect subsidiary of
WM, Inc. With respect to any Participant or former Participant, the term
"Company" means the Company by whom the Participant is currently employed, or
was last employed in the case of a former Participant.

        1.6  "Compensation" means salary, Annual Bonus, quarterly or semiannual
bonuses, commissions, variable compensation and other direct cash compensation
payable by a Company to an Eligible Employee for employment by the Company, and
Directors' fees payable by WM, Inc. to its Directors. The term "Compensation"
shall not include reimbursement for expenses incurred by the Eligible Employee,
or contributions to or benefits accrued under any Retirement Plan. In addition,
the term "Compensation" does not include Restricted Stock Awards.

        1.7  "Compensation Committee" means the Directors' Compensation and
Stock Option Committee of the Board.

        1.8  "Discretionary Company Contributions" has the meaning set forth in
Section 2.6.

        1.9  "Effective Date" means                        , 2001, for purposes
of this amendment and restatement.

1

--------------------------------------------------------------------------------


        1.10 "Eligible Employee" means (a) each Director of WM, Inc., (b) each
salaried employee of either WM, Inc. or any banking subsidiary of WM, Inc. who
has the following corporate title: Chairman, Vice Chairman, Group President,
President, Senior Executive Vice President, Executive Vice President or Senior
Vice President, and (c) each salaried employee of a nonbanking subsidiary of
WM, Inc. who has the corporate title of President, and each salaried employee of
any nonbanking subsidiary of WM, Inc. who has the corporate title of Senior Vice
President and who is determined by the Plan Administration Committee, in its
discretion, to be eligible to participate under the Plan.

        1.11 "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        1.12 "Nonqualified Stock Options" means those nonqualified stock options
of the Company awarded to a Participant pursuant to the Washington Mutual
Amended and Restated 1994 Stock Option Plan.

        1.13 "Participant" means any Eligible Employee who has elected to defer
Compensation under the Plan.

        1.14 "Plan" means this plan for the deferral of Compensation, as it may
be amended from time to time.

        1.15 "Plan Administration Committee" or "Committee" means such person or
persons appointed under the provisions of Section 6 to administer and interpret
the terms of the Plan.

        1.16 "Plan Year" means the 12-consecutive-month period commencing each
January 1 and ending each December 31.

        1.17 "Pre-Existing Plan" means the Plan as in effect prior to the
Effective Date.

        1.18 "Qualifying Gain" means the net shares accrued on behalf of a
Participant upon his or her exercise of Nonqualified Stock Options using the
stock-for-stock cashless payment method set forth in Section 2.4.

        1.19 "Qualifying Gain Account" means a separate bookkeeping account
established for the Participant on the books of each Company that employs such
Participant for purposes of accounting for any Qualifying Gain deferred by such
Participant, and phantom dividend equivalent units earned thereon, pursuant to
the provisions of the Plan. Any Qualifying Gain that is deferred and held in
this account shall be converted to phantom stock units equal to the Qualifying
Gain. Any phantom dividend equivalent units credited to this account shall be
converted to phantom stock units in accordance with Section 4.3(c).

        1.20 "Retirement Plan" means any defined benefit or defined contribution
plan qualified under Section 401(a) of the Code, and which is sponsored by one
or more Companies.

        1.21 "Restricted Stock Award" means an award of stock of WM, Inc. made
to a Participant pursuant to the Washington Mutual, Inc. Restricted Stock Plan.

        1.22 "Termination Date" means the date on which an Eligible Employee
ceases to be an Eligible Employee, for any reason.

        1.23 "WM, Inc." means Washington Mutual, Inc., a Washington corporation.

2.    DEFERRAL ELECTION AND DISCRETIONARY COMPANY CONTRIBUTION.

        2.1  Election to Defer Compensation.

        (a)  Any Eligible Employee may elect at any time on or prior to 15 days
preceding the first day of any calendar quarter to defer the receipt of all or
any portion of his or her Compensation

2

--------------------------------------------------------------------------------

for services to be rendered in the immediately following calendar quarter or
quarters (not including any Annual Bonus). In the case of a bonus determined on
less than an annual basis (e.g., a quarterly or semiannual bonus), the deferral
election must be made on or prior to 15 days preceding the first day of the
first calendar quarter in which any services will be rendered that relate, in
whole or in part, to the bonus in question.

        (b)  Notwithstanding anything in this Section 2.1 to the contrary, any
amount to be deferred under the Plan shall not reduce the current Compensation
of the Participant below the total amount that is to be withheld from the
Participant's Compensation pursuant to a requirement of law or pursuant to an
elected optional payroll deduction.

        (c)  The parties hereto understand that the Plan does not determine or
affect any Participant's entitlement to any bonus. Accordingly, in the event
that a Participant elects to defer a percentage of any potential bonus that is
not ultimately awarded, such election shall be null and void.

        2.2  Election to Defer Annual Bonus.

        (a)  Each Eligible Employee may elect to defer a certain percentage
amount, up to 100%, of any Annual Bonus that may be awarded by the Company. Each
such election must be made on or before December 31 of the calendar year
preceding the Plan Year in respect to which the Annual Bonus may be awarded. For
example, for an Annual Bonus for services rendered during the Plan Year 2001,
any Annual Bonus deferral election must be made by December 31, 2000.

        (b)  The parties hereto understand that the Plan does not determine or
affect any Participant's entitlement to any Annual Bonus. Accordingly, in the
event that a Participant elects to defer a percentage of his or her potential
Annual Bonus that is not ultimately awarded, such election shall be null and
void.

        2.3  Election of Deferral Credit in Exchange for Restricted Stock Award.

        (a)  Each Eligible Employee may elect to surrender all or a portion of
any Restricted Stock Award, in whole shares, in exchange for a credit to such
Eligible Employee's Account, determined as set forth in Section 4.2(c).

        (b)  An election pursuant to this Section 2.3 shall be made at least six
months before the date on which the restrictions with respect to the subject
Restricted Stock Award lapse, and otherwise shall comply with Section 2.5.

        2.4  Election of Qualifying Gain Deferral.

        (a)  Each Eligible Employee may elect to defer all Qualifying Gain
derived from a specific grant of Nonqualified Stock Options in exchange for a
credit to such Eligible Employee's Qualifying Gain Account, in accordance with
Section 4.2(d), if (i) an irrevocable deferral election is completed and signed
by such Eligible Employee, (ii) such deferral election is delivered to and
accepted by the Committee at least six months before the date on which such
Eligible Employee elects to exercise Nonqualified Stock Options (the "Exercised
Options"), (iii) such Eligible Employee pays, through an attestation acceptable
to the Committee, the exercise price in shares of WM, Inc. common stock that the
Participant owns and has owned continuously for the six-month period ending on
the date of exercise (the "Mature Shares"), and (iv) such Eligible Employee
complies with all other rules the Committee may establish from time to time. A
deferral of Qualifying Gain under this Section 2.4 shall be deemed to be (A) a
tender of Mature Shares in exchange for an equivalent number of shares pursuant
to the exercise of Nonqualified Stock Options and (B) a conversion of the
Participant's right to receive any additional shares related to the Exercised
Options into a right to receive deferred compensation pursuant to the Plan. A
deferral election under this Section 2.4 shall expire at any time elected by a
Participant therein and

3

--------------------------------------------------------------------------------

shall automatically be revoked upon a Participant's termination of employment or
in the event of a change in control or at any other time determined by the
Committee in its sole discretion.

        (b)  The Plan governs the deferral of Qualifying Gain. The underlying
Nonqualified Stock Options are governed by the stock option plan under which
they were granted. No stock options or shares of WM, Inc. common stock are
authorized to be issued under the Plan.

        2.5  Form and Manner of Election. Any election under Sections 2.1
through 2.4 shall be made in writing and in such form and manner as may be
prescribed by the Committee. The election shall specify such items as the
Committee shall reasonably require, including but not limited to:

        (a)  (1)    With respect to an election made pursuant to Section 2.1 or
2.2, the amount to be deferred, either as a specific dollar amount or as a
percentage of Compensation. Each election of a dollar amount shall be not less
than $300 for each calendar quarter. Each election of a percentage amount shall
be not less than 15% of Compensation for each calendar quarter; provided,
however, that an election under Section 2.2 with respect to any Annual Bonus
that may be granted by the Company shall be only in such percentage amount as
determined by the Participant;

        (2)  With respect to an election made pursuant to Section 2.3, which
Restricted Stock Award or portion thereof, and the number of whole shares of the
Restricted Stock Award that are to be surrendered; and

        (3)  With respect to a deferral election made pursuant to Section 2.4,
the identity of the Nonqualified Stock Option grant that is subject to the
election, the grant date, the exercise price, the expiration date (if any) of
the deferral election and the date of payment commencement under Section 2.8;

        (b)  One of the applicable payment options designated under Section 2.7,
unless an option has previously been designated (including any designation under
the Pre-Existing Plan), in which event the election need include such a
designation only if a change from the existing designated payment option is
desired;

        (c)  A payment commencement date as specified under Section 2.8, unless
a payment commencement date has previously been designated (including any
designation under the Pre-Existing Plan), in which event the election need
include such a designation only if a change from the existing designated
commencement date is desired;

        (d)  A designated beneficiary or beneficiaries as provided in Section 3;
and

        (e)  A method for determining additional credits pursuant to
Section 4.3.

        2.6  Discretionary Company Contribution. In its sole discretion, and for
the purpose of attracting or retaining highly qualified employees, the
Compensation Committee may credit an Eligible Employee's account with a
contribution known as a Discretionary Company Contribution. Any Discretionary
Company Contribution made on behalf of an Eligible Employee pursuant to this
Section 2.6 shall be credited to the Eligible Employee's Account as of a date
determined by the Compensation Committee and may be subject to such other terms
and conditions, including provisions regarding vesting, that are set forth in an
individual agreement between the Participant and the Plan Administration
Committee setting forth such terms and conditions.

        2.7  Payment Options. At the time of making an election under Sections
2.1 through 2.4, or within 30 days of being credited with a Discretionary
Company Contribution under Section 2.6, the Participant shall specify one of the
following payment options:

        (a)  Payment of the entire Account balance attributable to such deferral
or credit in a single lump sum payment.

4

--------------------------------------------------------------------------------

        (b)  Payment of the Account balance attributable to such deferral or
credit in monthly installments over a period certain not to exceed 10 years,
with each installment to be an amount equal to the Account balance as of the
date of payment divided by the number of installments remaining to be paid,
including the current installment; provided, however, that no monthly
installment may be less than $300.

        If a Participant fails to specify a payment option described above,
option (a) shall apply. If a Participant designates different payment options at
different times, the last payment option elected shall apply (including any last
election under the Pre-Existing Plan).

        All payments from a Participant's Account shall be in cash. All payments
from a Participant's Qualifying Gain Account shall be in the form of whole
shares of WM, Inc. common stock equal to the number of phantom stock units held
in such Account, rounded down to the nearest whole unit, such shares to be paid
from the Washington Mutual 1994 Stock Option Plan, as amended. For purposes of
this Section 2.7, all references to "Account" shall be deemed to include a
Participant's Qualifying Gain Account.

        2.8  Commencement of Payment. At the time of making a deferral election
under Sections 2.1 through 2.4, or within 30 days of being credited with a
Discretionary Company Contribution under Section 2.6, the Participant shall
irrevocably specify the date for the commencement of payment of the Compensation
deferred pursuant to that election or contribution. If a Participant fails to
specify a payment date, payment shall be made or commenced, as the case may be,
on the first day of the month immediately following such Participant's
Termination Date. A Participant may designate different payment commencement
dates to apply to separate deferral elections or contributions. A payment date
may be a date certain, or may be a date related to an employment event such as
the date of termination of employment or retirement, or may be a date related to
any other objectively determined event acceptable to the Plan Administration
Committee. The payment commencement date may not be modified with respect to
deferrals or contributions elected at the time the payment commencement date is
designated. Subsequent deferral elections may specify a different payment
commencement date for those deferrals or contributions.

        2.9  Modification of Election.

        (a)  A Participant's election under Section 2.1 shall continue from
calendar quarter to calendar quarter until the election is terminated pursuant
to Section 2.10, or the election is modified; provided that an election
modification must be made at least 15 days prior to the first day of such
calendar quarter; and provided further that if an election has been made to
defer compensation that is for services to be rendered during more than one
calendar quarter (e.g., a semiannual bonus), any modification of that election
must be made at least 15 days prior to the first day of the first calendar
quarter in which any services are to be rendered that relate, in whole or in
part, to the element of Compensation that was deferred. A Participant's election
under Section 2.2 is effective only for the Plan Year for which the election is
made. Any modification of such election must be made prior to January 1 of the
Plan Year for which the Annual Bonus may be awarded. An election pursuant to
Section 2.3 or 2.4 is irrevocable.

        (b)  Payment options may be modified at any time more than 30 days prior
to the Participant's payment commencement date. As provided in Section 3,
Beneficiary designations may be modified at any time. Payment commencement dates
may not be modified. Any modification of an election pursuant to this
Section 2.9 shall be ineffective unless it is made in writing and is timely
delivered to the Plan Administration Committee, in such form as shall be
reasonably required by the Committee.

        2.10     Termination of Election. A Participant's deferral election
under Section 2.1 shall terminate upon the earliest of (a) the first day of the
calendar quarter immediately following the date on which

5

--------------------------------------------------------------------------------

the Plan Administration Committee receives from such Participant written notice
stating that his or her election is terminated (provided that if an election has
been made to defer compensation that is for services to be rendered during more
than one calendar quarter (e.g., a semiannual bonus), any termination of that
election must be done at least 15 days prior to the first day of the first
calendar quarter in which any services are to be rendered that relate, in whole
or in part, to the element of Compensation that was deferred); (b) such
Participant's Termination Date; or (c) termination of the Plan. In the event of
a voluntary termination of an election by the Participant pursuant to clause (a)
above, the Participant may not defer additional amounts until a timely election
is made to defer Compensation that is payable in a subsequent calendar quarter,
as provided in Section 2.1.

3.    BENEFICIARY DESIGNATION.

        3.1  Designation of Beneficiary. At the time of making an election under
Sections 2.1 through 2.4, or within 30 days of being credited with a
Discretionary Company Contribution under Section 2.6, a Participant shall
designate a person or persons as the Participant's beneficiary or beneficiaries
(both primary as well as secondary) to whom payment under the Plan shall be made
in the event of the Participant's death prior to complete distribution of such
Participant's Account balance under the Plan. Each beneficiary designation shall
become effective only when filed in writing with the Plan Administration
Committee during the Participant's lifetime on a form prescribed by the
Committee. Such payments shall be made to the primary beneficiary if such person
survives the Participant. If not, such payments shall be made to the secondary
beneficiary if such person survives the Participant, and if not, then payments
will be made in accordance with the provisions of Section 3.3. If a beneficiary
dies at a time such beneficiary is entitled to receive payments hereunder, the
remaining payments shall be made to such beneficiary's estate, as provided in
Section 3.4.

        3.2  Filing New Designation. The filing of a new beneficiary designation
form will cancel all beneficiary designations previously filed. Any finalized
divorce, dissolution or annulment of marriage or any new marriage of a
Participant subsequent to the date of filing of a beneficiary designation form
shall revoke such designation.

        3.3  Failure to Designate. If a Participant fails to designate a
beneficiary as provided above, or if a Participant's beneficiary designation is
revoked by marriage, divorce, dissolution, annulment or otherwise without
execution of a new designation; or if all designated beneficiaries predecease
the Participant or die prior to complete distribution of the Participant's
benefits hereunder; then, the Plan Administration Committee shall direct the
distribution of such benefits to the Participant's estate.

        3.4  Death of Beneficiary. At the death of the beneficiary who is
entitled to receive payments hereunder, the balance (if any) then remaining in
the Participant's Account shall be paid in a lump sum to the beneficiary's
estate. Such payment shall completely discharge the Company's obligations under
the Plan.

        3.5  Change of Beneficiary. Notwithstanding any other provision of the
Plan, any beneficiary designation may be changed by a Participant at any time by
the written filing of such change on a form prescribed by the Plan
Administration Committee.

4.    ACCOUNTS.

        4.1  Separate Accounts. The Plan Administration Committee shall
establish a separate Account for each Participant, to which it will credit each
amount required to be credited hereunder. The Account thus established shall be
a bookkeeping Account, and shall not grant to any Participant any security
interest or other prior right in any assets of the Company by reason of such
credits.

6

--------------------------------------------------------------------------------

        4.2  Timing of Credit.

        (a)  Subject to Section 5.2(c), as of the first day of each month, the
Plan Administration Committee shall credit to each Participant's Account that
portion of such Participant's regular monthly Compensation earned during the
immediately preceding month for which a deferral election under Section 2.1 is
in effect.

        (b)  Subject to Section 5.2(c), with respect to each deferral election
under Section 2.1 or 2.2 that defers any bonus, commission, variable
compensation or other element of Compensation that is not regular monthly
compensation, the Plan Administration Committee shall credit to each
Participant's Account the amount of the deferral election as of the date the
bonus, commission, variable compensation or other Compensation, if any, is
awarded by the Company to the Participant.

        (c)  Subject to Section 5.2(c), with respect to any deferral election
made by a Participant under Section 2.3 (relating to restricted stock), the Plan
Administration Committee shall credit to the Participant's Account the amount of
the value of the surrendered Restricted Stock Award as of the date the
restrictions lapse. The value of such Restricted Stock Award shall be the number
of shares of Restricted Stock surrendered to the Company multiplied by the
closing price of such shares of stock as of the date the restrictions on such
stock otherwise would have lapsed pursuant to the terms of the Restricted Stock
Award. For these purposes, the closing price shall be the closing price of the
common stock of WM, Inc. on the New York Stock Exchange, or on such other
national securities exchange or national securities association on which such
stock is then traded.

        (d)  Subject to Section 5.2(c), with respect to any deferral election
made under Section 2.4 (relating to Qualifying Gain deferral), the Plan
Administration Committee shall credit to the Participant's Qualifying Gain
Account a number of phantom stock units equal to the value of deferred
Qualifying Gain divided by the closing price of WM, Inc. common stock on the
effective date of the Qualifying Gain deferral. For these purposes, the closing
price shall be the closing price of the common stock of WM, Inc. on the New York
Stock Exchange, or on such other national securities exchange or national
securities association on which such stock is then traded.

        (e)  Subject to Section 5.2(c), with respect to any Discretionary
Company Contribution made with respect to a Participant under Section 2.6, the
Plan Administration Committee shall credit to the Participant the amount of each
contribution as of the date specified by the Compensation Committee.

        4.3  Additional Credits.

        (a)  Each Participant's Account shall be credited with additional
amounts pursuant to the "Interest Method" set forth in Section 4.3(b)(1) or the
"Stock Fund Method" set forth in Section 4.3(b)(2). The method of crediting
shall be elected in writing by the Participant pursuant to procedures
established by the Plan Administration Committee. Such election also may be
modified from time to time effective as of the first day of a calendar quarter
pursuant to such procedures. A Participant may elect the Interest Method with
respect to a portion of his or her Account and the Stock Fund Method with
respect to the remainder of the Account. However, no method can be elected by a
Participant unless at least 10% of the Participant's Account is allocated to
such method. Portions of an Account for which there is no effective election
shall be credited pursuant to Section 4.3(b)(1).

        (b)      (1)    With respect to the portion of a Participant's Account
credited pursuant to the Interest Method, as of the first day of each calendar
quarter, the Plan Administration Committee shall credit to the Participant's
Account interest on the average daily balance of such Account subject to the
Interest Method during the immediately preceding calendar quarter, using the
actual

7

--------------------------------------------------------------------------------




number of days in such preceding calendar quarter, at the interest rate in
effect for such preceding calendar quarter. The applicable interest rate shall
be determined as follows:

As of January 1 of each year, commencing with the Effective Date, the Plan
Administration Committee, in its sole discretion, will establish the applicable
interest rate for the then commencing Plan Year by reference to the interest
rate that the Committee determines could be applicable as of such date to any
unsecured junior debt offering by Washington Mutual Bank or by a comparable
financial institution or public corporation. Such determination will be made by
the Committee, which shall request an estimate of such debt offering interest
rate from at least one nationally recognized investment banking firm. The
interest rate so determined will be set forth in writing and kept with the Plan
records.

        (2)  With respect to the portion of a Participant's Account credited
pursuant to the Stock Fund Method, as of the first day of any calendar quarter,
the Plan Administration Committee shall credit or debit such Account to reflect
the rate of return that would have been earned on such portion of the
Participant's Account had such portion been invested in the Company stock fund
under the Washington Mutual, Inc. Retirement Savings and Investment Plan during
the previous calendar quarter. The foregoing notwithstanding, if, as of the
first day of a calendar quarter, the value of the WM, Inc. common stock in the
Company stock fund under the Washington Mutual, Inc. Retirement Savings and
Investment Plan comprises less than 70% of the total value of such fund, the
Plan Administration Committee shall credit or debit the portion of the
Participant's Account allocated to the Stock Fund Method for the prior calendar
quarter as if such portion had been invested in whole or partial shares of such
common stock and received any dividends paid on such common stock.

        (c)  Each Participant's Qualifying Gain Account shall be credited with
phantom dividend equivalent units equal to the product of the dividend paid on a
share of WM, Inc. common stock multiplied by the number of phantom stock units
held in the Participant's Qualifying Gain Account on the record date for the
cash dividend. Phantom dividend equivalent units credited to each Participant's
Qualifying Gain Account shall be used to "purchase" additional phantom stock
units for such Account at a price equal to the closing price of the WM, Inc.
common stock on the date such phantom dividend equivalent units are so credited.
No fractional phantom stock units shall be credited based on this "purchase."

5.    PAYMENT OF ACCOUNT BALANCE.

        5.1  Payment Method. The Company shall pay the Participant's Account
balance under the Plan to such Participant in accordance with the payment option
designated by the Participant pursuant to Section 2.7. In the event of the death
of the Participant prior to payment of the entire Account balance, payment shall
be made to such Participant's beneficiary or beneficiaries designated under
Section 3 in accordance with the payment method designated by the Participant
pursuant to Section 2, or in accordance with any accelerated method (including
lump sum) as the Plan Administration Committee shall determine in its sole
discretion.

        5.2  Withholding and Offset.

        (a)  Any payment or other distribution of benefits under the Plan may be
reduced by any amount required to be withheld by the Company under any
applicable law, rule, regulation, order or other requirement, now or hereafter
in effect, of any governmental authority.

        (b)  If a Participant becomes entitled to a distribution of benefits
under the Plan, and if at such time such Participant has outstanding any debt,
obligation or other liability representing an amount owing to the Company, then
the Company may offset such amount owing it against the

8

--------------------------------------------------------------------------------




amount of benefits otherwise distributable. Such determination shall be made by
the Plan Administration Committee.

        (c)  If any tax withholding is required with respect to Compensation
deferred hereunder, a deferral credit with respect to surrendered restricted
stock or a Discretionary Company Contribution, the Company shall withhold such
amounts as are required from Compensation paid to the Participant that is not
deferred; provided that if there is insufficient nondeferred Compensation to
allow for the required withholding, the withholding shall be taken from the
deferred Compensation and the Participant's credit under Section 4.2 shall be
reduced accordingly.

        5.3  Payment for Unforeseeable Emergency. A Participant shall not be
entitled to withdraw any portion of the balance of his or her Account except
that, in cases of an unforeseeable emergency, the Plan Administration Committee
may authorize, on a uniform and nondiscriminatory basis and taking into account
other resources reasonably available to the Participant, payment of so much of
the Participant's Account as is required to meet the need created by the
emergency. For the purposes hereof, an "unforeseeable emergency" is an
unanticipated emergency that is caused by an event beyond the control of the
Participant or the Participant's beneficiary and that would result in severe
financial hardship to the individual if early withdrawal were not permitted.
Without limiting the generality of the foregoing, an unforeseeable emergency
shall include a sudden and unexpected illness or accident of the Participant or
of a dependent (as defined in Code § 152(a)) of the Participant, loss of the
Participant's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant's control. The circumstances that will constitute an unforeseeable
emergency will depend on the facts of each case, as determined by the Plan
Administration Committee in its sole discretion, but, in any case, payment may
not be made to the extent that such hardship is or may be relieved:

        (a)  through reimbursement or compensation by insurance or otherwise;

        (b)  by liquidation of the Participant's assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship; or

        (c)  by cessation of deferrals under the Plan.

        For the purposes hereof, examples of what are not considered to be
unforeseeable emergencies shall include the need to send a Participant's child
to college or the desire to purchase a home.

        5.4  Limitation on Liability. The Company's maximum liability to make
payments hereunder is limited to the amount of the Participant's Account
(including the interest thereon pursuant to Section 4.3).

6.    ADMINISTRATION OF THE PLAN.

        The Compensation Committee shall from time to time appoint a committee,
which shall be designated the Plan Administration Committee, to administer the
Plan. The Compensation Committee may fix or change the number of members of the
Committee at any time at its discretion. Each member of the Plan Administration
Committee shall serve until such member resigns or becomes unable to serve due
to death or disability or until such member is removed by the Compensation
Committee. The Plan Administration Committee shall administer and interpret the
Plan and for that purpose may make, amend or revoke rules and regulations at any
time. The Committee also shall make determinations about benefits hereunder. All
decisions of the Plan Administration Committee shall be by vote of a majority of
its members eligible to vote on a particular matter, and shall be final and
binding on all parties. The Plan Administration Committee shall have absolute
discretion to carry out its responsibilities hereunder. Members of the Plan
Administration Committee shall be eligible to participate in the Plan while
serving as a member of the Committee; provided, however, that no member

9

--------------------------------------------------------------------------------


shall be entitled to vote or take any other action as part of the Committee with
respect to such member's benefits or any other matter affecting such member's
rights as a Participant under the Plan.

7.    CLAIMS PROCEDURE.

        7.1  Claims Procedure. Any person desiring a benefit under,
interpretation or construction of, ruling under or information regarding the
Plan shall submit a written request therefor to the Plan Administration
Committee. The Committee shall respond in writing to any such request as soon as
practicable. Any interpretation or construction of, and any ruling under, the
Plan by the Plan Administration Committee shall be final and binding on all
parties.

        7.2  Denial of Claim. If a claim for benefits is denied in whole or in
part, the Plan Administration Committee shall notify the claimant of such denial
and of his or her right to a conference with an individual designated in the
notice for the purpose of explaining the denial. If the claimant does not want
such a conference, or is dissatisfied with its outcome, he or she shall be
furnished in writing, in a manner calculated to be understood by the claimant,
specific reasons for such denial, specific references to the Plan provisions on
which the denial is based, a description of any additional material necessary
for him or her to perfect his or her claim, an explanation of why such material
is necessary, and an explanation of the Plan's review procedure as described in
Section 7.3.

        7.3  Review Procedure. Any person, or his or her duly authorized
representative, whose claim for benefits under the Plan has been denied in whole
or in part, may appeal from such denial to the Plan Administration Committee by
submitting to the Committee a written request for review within 75 days after
receiving notice of denial. The Plan Administration Committee shall give the
claimant an opportunity to review pertinent documents relating to the denial in
preparing his or her request for review. The request must set forth all the
grounds upon which it is based, supporting facts and documents, and any other
matters that the claimant deems pertinent, and the relief sought. The Committee
may require the claimant to submit such additional facts, documents or other
material as it deems necessary or advisable in making its review. The Plan
Administration Committee shall act upon a request for review within 60 days
after receipt thereof unless special circumstances require further time, but in
no event later than 120 days after such receipt. If the Plan Administration
Committee confirms the denial in whole or in part, the Committee shall give
written notice to the claimant setting forth, in a manner calculated to be
understood by the claimant, the specific reasons for denial and specific
reference to the Plan provisions on which the decision was based. The
determination of the Plan Administration Committee upon such review shall be
final and conclusive and shall be binding on the claimant and all persons
claimed by, through or under him or her, subject, however, to any right of
appeal under applicable law.

8.    AMENDMENT AND TERMINATION OF PLAN.

        8.1  Amendment. The Compensation Committee may at any time amend the
Plan, provided that no amendment shall deny or reduce any amounts previously
credited to any Participant's Account.

        8.2  Termination.

        (a)  The Compensation Committee may at any time terminate the Plan, if
in its judgment the continuance of the Plan, or the tax, accounting or other
effects thereof, would not be in the best interest of the Company.

        (b)  Upon any termination of the Plan under this Section 8.2, the
Participant will be deemed to have withdrawn from the Plan as of the date of
such termination, the remaining deferred Compensation for the balance of the
calendar quarter shall prospectively cease to be deferred for such calendar
quarter, and the Company will pay to the Participant the balance in the
Participant's

10

--------------------------------------------------------------------------------




Account at such times and pursuant to such terms and conditions as the Board in
its sole discretion shall determine.

9.    MISCELLANEOUS.

        9.1  Unsecured General Creditor; Unfunded Plan. A Participant and such
Participant's beneficiaries, heirs, successors and assigns shall have no legal
or equitable rights, interest or claims in any property or assets of the
Company. Such assets of the Company shall not be held under any trust for the
benefit of a Participant, or such Participant's beneficiaries, heirs, successors
or assigns, or held in any way as collateral security for the fulfillment of the
obligations of the Company under the Plan. Any and all assets of the Company
shall be, and remain, the general, unpledged, unrestricted assets of the
Company. The Company's obligation hereunder shall be merely that of an unfunded
and unsecured promise of the Company to pay money in the future. It is the
intention of the parties hereto that the Plan be unfunded for tax purposes and
for purposes of Title I of ERISA.

        9.2  Plan Administrator. With respect to ERISA, the Plan Administration
Committee shall be the plan administrator and named fiduciary as to the Plan and
the corporate secretary of WM, Inc. shall be the agent for purposes of receiving
legal process.

        9.3  No Right to Employment. The Plan shall not confer upon any person
the right to be retained in the employ of the Company, interfere with the right
of the Company to discharge or otherwise deal with any person without regard to
the existence of the Plan or otherwise be interpreted or construed as creating
or modifying any employment or other contract between the Company and any
person.

        9.4  Alienation. No right, interest or benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, security interest, encumbrance, charge, execution, attachment,
garnishment or legal process by the creditors of the Participant or the
Participant's beneficiary, and any attempt to do so shall be void.

        9.5  Information. Participants and their beneficiaries under the Plan
shall provide such authorizations, elections, designations and other information
as the Plan Administration Committee shall deem necessary for the proper
administration of the Plan. All such authorizations, elections, designations and
other information shall be in form approved by the Committee. The Plan
Administration Committee shall not be obligated to determine the accuracy or
authenticity of any information provided by any Participant or beneficiary under
the Plan and any payment or other distribution of benefits based thereon shall
be binding on such person, or on anyone claiming by, through or under such
person, and shall completely discharge any liability under the Plan to the
extent of any payment made.

        9.6  Headings. Headings of sections and paragraphs of the Plan are
inserted for convenience of reference only and shall not constitute a part of
the Plan.

        9.7  Applicable Law. The Plan shall be interpreted, construed and
enforced in accordance with the laws of the State of Washington, except insofar
as state law has been preempted by ERISA.

        9.8  Validity. In the event any provision of the Plan is held invalid,
void or unenforceable, the same shall not affect, in any respect whatsoever, the
remainder of the Plan.

11

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Company has caused the Plan to be executed on
this 17th day of April, 2001, but to be effective as of the Effective Date.

            WASHINGTON MUTUAL, INC.
 
 
By:
/s/  DARYL D. DAVID           Its: Executive Vice President

12

--------------------------------------------------------------------------------



QuickLinks


WASHINGTON MUTUAL, INC. DEFERRED COMPENSATION PLAN FOR DIRECTORS AND CERTAIN
HIGHLY COMPENSATED EMPLOYEES Initially Adopted February 17, 1987 Amended and
Restated Effective April 17, 2001
